NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Argued July 5, 2018
                                  Decided August 14, 2018

                                           Before

                            DIANE P. WOOD, Chief Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

No. 17-2878

JOHN G. BARRETT,                                    Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                    Western Division.
      v.
                                                    No. 16 CV 50257
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,             Iain D. Johnston,
      Defendant-Appellee.                           Magistrate Judge.

                                         ORDER

       John Barrett applied for disability insurance benefits and supplemental security
income based on limitations from bipolar disorder and alcohol addiction. If an
administrative law judge (ALJ) had found him disabled, then Barrett would shoulder
the burden of showing that his alcoholism was not material to his disability. An ALJ
found that he was not disabled, however, even when considering his alcohol addiction,
and denied him benefits. The district court agreed, and we affirm.
No. 17-2878                                                                        Page 2

                                             I

       Barrett started drinking alcohol as a teenager, and he began to drink heavily
when he was 19 years old, near the time his brother committed suicide. At age 27, he
was hospitalized and reported depression and suicidal ideation; at this time, he was
drinking one to two 6-packs per day, four to five days per week. He stopped working as
an assistant manager at Walgreens in January 2009.

       From then on, Barrett’s condition worsened, and initial treatment proved
ineffective. In April 2010, he reported to his primary care physician, Dr. Paul Reith, that
he was having problems with alcohol and anxiety. Dr. Reith prescribed medications to
help Barrett manage his mental health issues. He went to Rosecrance, a detoxification
and rehabilitation facility, where he was diagnosed with alcohol dependence. Soon after
leaving Rosecrance, he began treatment with Raymond Garcia, a psychiatrist. Within
months, though, Barrett was anxious and drinking excessively again. Barrett was
admitted to the emergency room in October, intoxicated and depressed, and then
returned to Rosecrance, where staff diagnosed him with alcohol dependence, anxiety,
and bipolar disorder. When he left Rosecrance, he relapsed immediately and had to
return for a third round of treatment for the same diagnoses. He kept drinking
excessively through 2011, leading to another hospitalization.

       For some time when he was not hospitalized or in rehab in 2010 and 2011, Barrett
worked at his father’s law practice, summarizing depositions and medical records, and
engaging in “logic-related” activities. His father fired him, however, after he caught
Barrett drinking liquor in the office. He also took the Law School Admissions Test
(LSAT) in 2010, and he received a below-average score.

       Barrett turned his life around in December 2011 when he entered the 13-month
Men’s Recovery Program at the Las Vegas Rescue Mission, a rehabilitation facility.
Barrett’s case manager said that Barrett had a “profound alcohol problem” and that
obtaining treatment “is absolutely necessary and should be prioritized.” Barrett
attended individual therapy and group therapy for alcoholics. He also spent up to
eight hours per day in “work therapy.” He started this therapy by watching the security
gate and later progressed to maintaining class attendance records for 100 residents.
After only about a month, his case manager recorded that Barrett “feels good mentally
and physically” and “all in all he is doing well.” While the environment at the Mission
was structured and Barrett had supervision there, Barrett largely functioned
independently during his stay. Since leaving the Mission in January 2013, Barrett has
No. 17-2878                                                                          Page 3

finished law school. In addition, he remains sober and stable, without the use of
medication.

       Reflecting on Barrett’s alcohol addiction, Dr. Garcia opined that he had a
“primary psychiatric condition with a secondary substance use disorder,” and that
“[u]nresolved grief and post-traumatic stress over his brother’s suicide fueled his mood
disorder and alcohol abuse.” Dr. Garcia also concluded that Barrett was disabled and
could not work before completing the program at the Mission.

       Barrett applied for disability benefits for the period of September 1, 2009 through
January 7, 2013 (the date he left the Mission), and an ALJ found that he was not
disabled. The ALJ applied the five-step analysis required by 20 C.F.R. § 404.1520(a).
She said that Barret did not engage in substantial gainful activity during the closed
period (step one) and that his alcohol dependence, bipolar disorder, and posttraumatic
stress disorder were severe impairments (step two).

       Most important for this appeal, the ALJ found at step three that Barrett’s
impairments were not presumptively disabling. In particular, she found that Barrett did
not meet the “Paragraph C” criteria of listing 12.04. 20 C.F.R. § Pt. 404, Subpt. P, App. 1
(2015). At the time of the ALJ’s ruling, Paragraph C was satisfied if, in relevant part, the
claimant had “repeated episodes of decompensation” of extended duration—that is, in
one year, the claimant had the equivalent of three, two-week increases in symptoms
with a loss of adaptive functioning. Id. An episode of decompensation can be inferred
from “the need for a more structured psychological support system” or from a showing
of “1 or more years’ inability to function outside a highly supportive living
arrangement, with an indication of continued need for such an arrangement.” Id.

        Regarding Paragraph C, the ALJ wrote that all of Barrett’s conditions taken
together “posed no more than moderate limitations” on his ability to work. Each of his
episodes of decompensation, she continued, “was predicated by a relapse of alcohol,”
and Barrett was “primarily treated for alcoholism” when hospitalized. This conclusion
is significant because the Social Security Act bars a claimant from receiving benefits if
his alcoholism is “material” to his disability, i.e., that he would not be disabled but for
his alcohol addiction. 42 U.S.C. §§ 423(d)(2)(C), 1382c(a)(3)(J); Kangail v. Barnhart,
454 F.3d 627, 628 (7th Cir. 2006). She gave no weight to Dr. Garcia’s opinion on Barrett’s
conditions because she found that his opinion was inconsistent with the record.

      The ALJ then found that, even when considering impairments from his
alcoholism in conjunction with the others, Barrett had the residual functional capacity
No. 17-2878                                                                       Page 4

during the closed period to perform simple, repetitive, unskilled work in two-hour
increments, with occasional changes to his environment and occasional decision
making. In making her assessment, she emphasized that Barrett had worked in a small
law firm and while at the Mission.

       Finally, based on hearing testimony from a vocational expert, the ALJ concluded
that Barrett could have performed his past work of a housekeeper (step four) or work as
a dishwasher or janitor (step five), during the alleged closed period of disability.

       The Appeals Council denied review, making the ALJ’s decision the final word of
the Commissioner. See Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017).
A magistrate judge, presiding by consent, 28 U.S.C. § 636(c), affirmed that decision,
concluding that the ALJ “essentially” found that Barrett’s alcohol use was material to
his disability, and that substantial evidence supported the implicit finding.

                                           II

        On appeal Barrett argues that substantial evidence does not support the ALJ’s
conclusion that his alcoholism was material to his disability. See Kangail, 454 F.3d
at 628–29. The ALJ, however, concluded that Barrett was not disabled considering all
his impairments, so any error regarding her materiality analysis is harmless. In fact,
because she determined that Barrett was never disabled even with his alcohol addiction,
she need not even have considered whether his alcoholism was material to his
limitations. See Sizemore v. Berryhill, 878 F.3d 72, 81 (4th Cir. 2017). An ALJ must
determine if a claimant’s drug or alcohol addiction is material to his or her disability
only if the ALJ first finds that the claimant is disabled. Soc. Sec. Ruling, SSR 13–2p;
Titles II & XVI: Evaluating Cases Involving Drug Addiction & Alcoholism (DAA),
78 Fed. Reg. 11939, 11941–42 (Feb. 20, 2013). Here, the ALJ determined that Barrett’s
impairments, including his alcoholism, taken together were at most moderately
limiting, and she concluded that he could have sustained full-time employment. That
conclusion is supported by substantial evidence: Barrett performed in workplace-like
settings tasks such as summarizing depositions and medical records and maintaining
attendance records of 100 people. He also sat for the LSAT—though the ALJ
emphasized his “above-average” score when it was in fact below average, the fact that
he sat for the test and achieved the score he did was consistent with someone capable of
working.

      Barrett interprets the ALJ’s decision differently and argues that the ALJ erred
when she effectively determined that Barrett’s alcoholism was material before
No. 17-2878                                                                           Page 5

concluding that Barrett was disabled considering all his impairments. He reads the
ALJ’s statement that Barrett’s alcohol use “predicated” his episodes of decompensation
as implicit findings both that Barrett satisfied the Paragraph C criteria and that
alcoholism was material to his disability. Even based on his interpretation, though, he
was not prejudiced by the ALJ’s shortcut because, in assessing materiality, the ALJ
accepted that Barrett suffered episodes of decompensation and assumed he was
disabled. See Parra v. Astrue, 481 F.3d 742, 747 (9th Cir. 2007).

       Continuing with his reading, Barrett next disagrees with the ALJ’s determination
that his alcoholism “predicated” his episodes of decompensation, but he did not carry
his burden of showing that his alcohol addiction was immaterial to his purported
disability. See SSR 13–2p at 11941; Cage v. Comm'r of Soc. Sec., 692 F.3d 118, 123 (2d Cir.
2012) (citing Parra, 481 F.3d at 748; Brueggemann v. Barnhart, 348 F.3d 693 (8th Cir. 2003);
Doughty v. Apfel, 245 F.3d 1274, 1279–80 (11th Cir. 2001); Brown v. Apfel, 192 F.3d 492,
497–99 (5th Cir.1999)). Barrett relies on Dr. Garcia’s opinion that his alcoholism was a
“secondary” condition, “fueled” by his “psychiatric” conditions. Dr. Garcia did not
explain the basis for his conclusion, however, and a treating physician’s unsupported
conclusion is not controlling. See Schaaf v. Astrue, 602 F.3d 869, 875 (7th Cir. 2010). True,
bipolar disorder can precipitate substance abuse, see Kangail, 454 F.3d at 629, but
without more than Dr. Garcia’s cursory opinion, which the ALJ reasonably discredited
based on the record including the notes from the Mission, Barrett did not show that to
be his case. See Parra, 481 F.3d at 748–49.

       Moreover, even if the ALJ did implicitly conclude that Barrett was disabled when
considering his alcoholism, the record contains substantial evidence that Barrett’s
alcoholism was in fact material to his disability. Evidence of improvement, including
positive evaluations during a period of abstinence, is the “best evidence” that a
claimant’s drug or alcohol addiction is material. SSR 13–2p at 11943; Cage, 692 F.3d at
127. After a month of maintaining sobriety at the Mission, (before any notes of therapy
appear in the record), Barrett’s case manager recorded that Barrett “fe[lt] good mentally
and physically.” Barrett did not report symptoms of bipolar disorder or posttraumatic
stress disorder. He attended all his classes and performed “excellent[ly]” in work
therapy. Since leaving the Mission in 2013, Barrett continues to attend group therapy for
alcoholism and he meets quarterly with Dr. Garcia to help him stay sober and off any
mental health medication. He obtained his law degree and is now practicing law. His
positive achievements since 2013 suggests that his alcoholism was material during the
closed period. As for his episodes of decompensation, he was hospitalized during the
closed period for alcohol intoxication; his primary diagnosis after each of his three stays
No. 17-2878                                                                        Page 6

at Rosecrance was for alcohol dependence; and the Mission “prioritized” treatment for
his “profound alcohol problem.” Perhaps Barrett summarized it best himself in his
application for benefits: “I am an alcoholic. My addiction impairs my ability to obtain a
job, keep a job, attend work consistently, get to work on time, perform my work
appropriately ….” If the ALJ implicitly concluded that alcoholism “predicated” his
episodes of decompensation, she had substantial evidence for that finding.

      Therefore, the judgment of the district court is AFFIRMED.